Citation Nr: 0432080	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for ulcers with hiatal hernia with 
gastroesophageal reflux disease.

2. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-operative esophageal cancer.

3. Entitlement to service connection for Barrett's 
metaplasia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969 and March 1976 to April 1990 with additional 
years of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for ulcers with hiatal hernia with 
gastroesophageal reflux disease and esophageal cancer and 
denied service connection for Barrett's metaplasia.  In May 
2002, the veteran submitted his notice of disagreement; in 
August 2002, the RO issued the statement of the case.  In 
January 2003, the RO received the veteran's Substantive 
Appeal.  In April 2003, the veteran was afforded a hearing 
before an RO hearing officer.  In January 2004, the veteran 
withdrew his request for a Board hearing.  The veteran has 
been represented by the Veterans of Foreign Wars of the 
United States throughout this appeal.

The issues of service connection for ulcers with hiatal 
hernia with gastroesophageal reflux disease, whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for post-operative 
esophageal cancer, and service connection for Barrett's 
metaplasia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a November 1997 decision, the RO, in pertinent part, 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for ulcers with hiatal hernia with 
gastroesophageal reflux disease as no evidence of ulcers were 
found during service or of the ulcers being diagnosed to a 
compensable degree within one year of separation from 
service.  The veteran and his accredited representative were 
provided with copies of the RO decision.

2. The veteran did not submit a Substantive Appeal with the 
February 1998 statement of the case.

3.  Evidence received since the November 1997 rating decision 
includes VA treatment records dated in December 1969 that 
show manifestation of symptoms of ulcers.  

4.  Evidence presented since the November 1997 denial is 
neither cumulative nor redundant of previously submitted 
evidence, and is so significant, that by itself or together 
with the evidence previously of record, it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
November 1997 final RO decision, and the claim for service 
connection for hiatal hernia with gastroesophageal reflux 
disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156 (as in effect prior to August 
29, 2001), 3.160(d), 20.200, 20.302(a), 20.1103 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to a claim to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
February 2001, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a November 1997 rating decision, the RO, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for ulcers with hiatal hernia with 
gastroesophageal reflux disease.  In February 1998, the RO 
issued the statement of the case regarding this issue.  The 
veteran received a copy of the rating decision in November 
1997 and a copy of the statement of the case in February 
1998.  The veteran did not submit a Substantive Appeal.  

The veteran filed his claim to reopen in February 2001.  The 
evidence obtained in connection with the attempt to reopen 
includes a December 1969 VA treatment record which shows that 
the veteran exhibited symptoms of ulcers.  Because the record 
reflects that the veteran manifested symptoms of ulcers 
within one year of separation from active service, the 
evidence is not cumulative or redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Its addition to the record contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's disability.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denial.  

Further evidentiary development into the now-reopened claim 
for service connection for ulcers with hiatal hernia with 
gastroesophageal reflux disease is necessary, and the Board 
will thoroughly discuss the application of the duties to 
notify and assist in this case in a subsequent decision (if 
the RO continues to deny the claim following remand).  
Therefore, the Board grants this appeal to this extent, 
subject to further evidentiary development.  



 
ORDER

The claim for entitlement to service connection for ulcers 
with hiatal hernia with gastroesophageal reflux disease has 
been reopened, and to this extent the appeal is granted. 


REMAND

Reviewing the record, it appears that the veteran's file is 
incomplete.  For instance, the veteran provided a copy of an 
April 1970 rating decision to the RO in January 2003; 
however, the original April 1970 rating decision is not 
associated in the two-volume claims file.  Instead, the 
veteran's record begins with a claim that was received in 
March 1991, and there is no explanation as to why the 
original April 1970 rating decision is not associated in the 
claims file.  Furthermore, the veteran's service medical 
records begin in 1987, not 1967; his service entry physical 
examination is not available.  Therefore, the Board finds 
that verification should be made as to whether the veteran's 
claims file is complete.

The January 2003 statement from the veteran reflects that the 
veteran received VA treatment for a stomach condition and 
symptoms of ulcers from the Shreveport, Louisiana, VA Medical 
Center.  It is unclear whether a complete clinical 
documentation of the cited treatment is of record.  VA should 
obtain all relevant VA and private treatment records that 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

A March 1991 private clinical note reflects that Dr. M. 
Holdiness treated the veteran's stomach disorder.  (The Board 
acknowledges that a December 1997 RO White Paper notes that 
the RO reviewed the reports of Dr. Holdiness; however, the 
Board cannot identify such reports).  Clinical documentation 
of the cited treatment is not of record.  VA should obtain 
all relevant private treatment records that could potentially 
be helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The March 2001 private note shows that the veteran continues 
to suffer from chronic reflux problems.  The veteran's 
service medical records reflect that the veteran complained 
of, treated for, and was diagnosed with peptic ulcer.  The 
veteran has not been afforded VA compensation examination 
that addressed the etiology of the veteran's ulcers with 
hiatal hernia with gastroesophageal reflux disease.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination is required to resolve the issue.

Under the circumstances, the case is remanded for the 
following:

1. Contact and ask the veteran to provide any evidence 
in his possession that pertains to the claim.

2. Associate the April 1970 rating decision and the 
records that were developed with that decision into the 
claims file, including all treatment provided at the 
Shreveport, LA, VA Medical Center.  If such records 
cannot be identified, ask the veteran for copies of such 
records (duplicate records of materials already in the 
claims folder need not be submitted).  If the veteran 
does not possess any of the documents, provide an 
explanation as to the basis for the exclusion of the 
April 1970 rating decision and the records developed 
with that decision.

3. Contact the National Personnel Records Center and/or 
the appropriate service entity and request that it 
forward all available medical records associated with 
the veteran's active service prior to 1987.  If such 
records cannot be identified, a negative reply should be 
associated with the claims folder.

4. Request that the veteran provide information, 
including the address and approximate dates of 
treatment, as to treatment provided by Dr. Holdiness.  
Upon receipt of the requested information, contact Dr. 
Holdiness and request that he/she forward copies of all 
available clinical documentation pertaining to treatment 
of the veteran's ulcers with hiatal hernia with 
gastroesophageal reflux disease, esophageal cancer and 
Barrett's metaplasia for incorporation into the claims 
file.

5. Once the above development is completed, send the 
claims folder to VA examiner and schedule VA 
examination.  The claims file and a copy of this remand 
must be made available to the examiner and reviewed 
prior to the requested examination.  The examiner should 
indicate in the report that the claims file was 
reviewed.  

(a) The examiner should determine the current nature 
and severity of ulcers with hiatal hernia with 
gastroesophageal reflux disease, post-operative 
esophageal cancer, and Barrett's metaplasia.  

(b) The examiner should also advance an opinion 
addressing the following questions:  Is it more 
likely than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) that any 
identified ulcers with hiatal hernia with 
gastroesophageal reflux disease, esophageal cancer, 
or Barrett's metaplasia:
?	had its onset during active service; 
?	is etiologically related to the in-service 
treatment for ulcers; or 
?	is in any other way causally related to active 
service? 

(c) If the examiner determines that the veteran's 
ulcers with hiatal hernia with gastroesophageal 
reflux disease is related to his active service, the 
examiner should advance an opinion as to whether his 
esophageal cancer and/or Barrett's metaplasia was 
more likely than not (i.e., probability greater than 
50 percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) secondary to 
his ulcers with hiatal hernia with gastroesophageal 
reflux disease.

6. Provide the veteran with adequate notice of the date 
and place of any VA examination.  A copy of all 
notifications must be associated with the claims folder.  
The veteran is hereby advised that failure to report for 
a scheduled VA examination without good cause shown may 
have adverse effects on his claims.  38 C.F.R. § 3.655 
(2004).

7. Readjudicate the issues on appeal.  If the benefits 
sought on appeal remain denied, the veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) which 
addresses all relevant actions taken on the claims, to 
include a summary of the evidence and applicable law and 
regulations considered, since the issuance of the last 
SSOC.  The veteran and his accredited representative 
should be given the opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



